DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	This is a Final Action in response to a communication filed on June 22, 2021 relating to U.S. Patent Application No. 16/675,626 filed on November 6, 2019.  Claims 1, 4, 10 and 13 are amended. Claims 3 and 12 are cancelled. Claims 1- 2, 4 – 10 and 12 - 20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement submitted by the Applicant on June 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  A cursory review has been performed on the references cited therein. 

Response to Arguments

	The Remarks submitted by Applicant on June 22, 2021 have been fully considered.	
see Section 101 rejection below).  Applicant further asserts that the independent claims amount to significantly more than the judicial exception because the independent claims are tied to a particular machine. Examiner respectfully disagrees. There is no server recited in the claims. The additional elements of the off-chain computing system and the blockchain are not a particular machine.
MPEP 2106.05(b) states 
I. THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept).

In the instant invention “the off-chain computing system” is a general purpose computer, which is being used as tool to implement the identified abstract idea.
Applicant further asserts that the claims provide significantly more insofar as the inventions are directed to improving the technology creating a smart contract, (Remarks, p. 9). Examiner respectfully disagrees. The claims are recited at a high level of generality and generally link the abstract idea to the technical field of smart contracts in order to implement the abstract idea.  Applicant also asserts that the claim elements provide significantly more insofar as each of the independent claims includes features that go beyond what is well-understood, routine, and conventional in the field, (Remarks, p. 9). Examiner respectfully disagrees. The additional elements are recited at a high level of generality and are used as tools and instructions to implement the abstract idea, (see Section 101 rejection below).  

With respect to the Section 103 rejection Applicant has amended independent Claims 1 and 10 to include the elements of currently canceled dependent Claims 3 and 12, respectively. Applicant asserts that the cited references, particularly Yantis, does not disclose counteroffer data in an off chain computing system, (Remarks, pp. 10 – 11).  Examiner respectfully disagrees. Yantis discloses counter-offer data in an off-chain computing system. (See Yantis, Fig. 1, (116 Borrower Counter/Acceptance), Par. 43 (Once the parties agree on the final terms of the Loan Contract the terms are incorporated in a block on the blockchain.)) Moreover, Voorhees (Par. 54) also discloses “offer terms” and “accept terms” and communication of data to the computing system and/or the blockchain network. 

The Section 103 rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4 -11 and 13 - 20   are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1-2 and 3-9 are directed to method. Claims 10-11 and 13-18 are directed to a system. Claims 19-20 are directed to a user interface system. Therefore, on its face, each of Claims 1-2, 4 -11 and 13 - 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a  method comprising: receiving offer data relating to an offer to lend or borrow based on input from a first user; storing the offer data in an off-chain data structure, the offer data comprising loan parameter values including at least a principal amount and a collateral amount; in response to receiving user input data representing a counteroffer from the second user, receiving counteroffer data based on input from the second user, storing the counteroffer data in the off-chain data structure, the counteroffer data comprising at least one different loan parameter value than the offer data, and providing the counteroffer data to notify the first user of the counteroffer; in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and confirming the smart contract has recorded a third transaction releasing the principal amount on the blockchain in response to confirming both the first transaction and the second transaction. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites receiving and storing offer, acceptance and release of principal data relating to a loan which involves commercial interactions including agreements, legal obligations and business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 10 is abstract for similar reasons. Claim 19 includes elements for display and election of a counteroffer by the users and is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: receiving offer data relating to an offer to lend or borrow based on input from a first user; storing the offer data in an off-chain data structure, the offer data comprising loan parameter values including at least a principal amount and a collateral amount; in response to receiving user input data representing a counteroffer from the second user, receiving counteroffer data based on input from the second user, storing the counteroffer data in the off-chain data structure, the counteroffer data comprising at least one different loan parameter value than the offer data, and providing the counteroffer data to notify the first user of the counteroffer; in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and confirming the smart contract has recorded a third transaction releasing the principal amount on the blockchain in response to confirming both the first transaction and the second transaction. The additional elements of Claim 1 are the underlined portions of the claim indicated above.  The additional elements of Claim 1 amount to no more than tools and instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 amounts to no more than tools and instructions to implement the abstract idea with generic computer components, processors, memory and software. Based on the aforementioned, the additional elements of Claim 1 fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 11 (requesting recordation of the first and second transaction on the blockchain), Claims 4 and 13 (in response to receiving acceptance of counteroffer form first user requesting recordation of smart contract with confirmation of first, second and third transactions on the blockchain), Claims 5 and 14 (first user is a borrower, second user is a lender first transaction comprises principal amount, second transaction comprises collateral amount), Claims 6 and 15 (first user is a lender, second user is a borrower first transaction comprises principal amount, second transaction comprises collateral amount), Claims 7 and 16 (block-chain is a permission-less blockchain), Claims 8 and 17 (offer data comprises one or more of interest rate, loan tern, loan total cost, number of installments, principal unit type, collateral unit type), and Claims 9 and 18 (automatically determining a minimum collateral amount) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1-2, 4 -11 and 13 - 20 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 - 7, 10 –11, 13 - 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al., US 2018/0218176 A1, (“Voorhees”), in view of Yantis et al., US 2019/0303926 A1, (“Yantis”).       

Claim 1:  
Voorhees teaches: 
A method comprising: receiving offer data relating to an offer to lend or borrow based on input from a first user; (See Voorhees, Par. 111 (Generally and prior to creation of a smart contract, lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource. Additionally, the borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit.), Par. 112 (The system 210 receives a request from the borrowing party to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral.))

storing the offer data in an off-chain data structure, the offer data comprising loan parameter values including at least a principal amount and a collateral amount; (See Voorhees, Par. 111 (Prior to creation of a smart contract, lending parties  advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210 and a borrowing party may browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource.)(Offer data by the lender and borrower is in an off chain data structure. After the parties have agreed on loan terms a smart contract created.), Pars. 113, 116 (Thereafter, at S530, the system 210 creates a smart contract on a blockchain network 290.)
in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, (See Voorhees, Par. 113 (At S510, the system 210 sends the received request of the borrowing party to the lending party for approval. The system 210 may display a message on the lending party's
user device 230 to request an approval of the borrowing party. At S520, the system 210 receives a confirmation from the lending party.), Par. 116 (Thereafter, at S530, the system 210 creates a smart contract on a blockchain network 290.), Par. 92 (Contract terms are agreed upon by both parties in the contract along with the specifics of the variable terms are time stamped into the blockchain network for permanent record.))

Voorhees does not teach, however, Yantis teaches:
in response to receiving user input data representing a counteroffer from the second user, receiving counteroffer data based on input from the second user, (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.))

storing the counteroffer data in the off-chain data structure, the counteroffer data comprising at least one different loan parameter value than the offer data, and (See Yantis, Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

providing the counteroffer data to notify the first user of the counteroffer.  (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.))

confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, (See Yantis, Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming the smart contract has recorded a third transaction releasing the principal amount on the blockchain in response to confirming both the first transaction and the second transaction. (See Yantis, Par. 44 (Borrower will want to receive funds from the lender, and the lender will want to receive collateral from the borrower. The exchange of funds for a security interest in collateral
preferably takes place simultaneously. If both funds and collateral can be transferred via programmatic means such as an electronic funds transfer of
funds from the lender to the borrower, and a digital transfer of a virtual asset such as an on-line account or a virtual gaming asset from the borrower to the lender, the smart contract can fully execute the closing of the Loan Contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, receiving counteroffers and using smart contracts in a blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of receiving counteroffers from a user and putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ receiving counteroffers and using smart contracts in a blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 2:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees does not teach, however, Yantis teaches:
in response to confirming the smart contract has been recorded to the blockchain based on the offer data, requesting recordation of the first transaction on the blockchain; and35 oF 42ATTORNEY DOCKET No. 0599.000001US01 (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

requesting recordation of the second transaction on the blockchain. (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of smart contracts in a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ smart contract in a public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees does not teach, however, Yantis teaches:
in response to receiving user input data representing acceptance of the counteroffer from the first user, requesting recordation of a smart contract on a blockchain based on the counteroffer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the counteroffer data, (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.), Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming a first transaction of the principal amount or the collateral amount from the first user to the smart contract has been recorded to the blockchain, (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the second user to the smart contract has been recorded to the blockchain, and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming the smart contract has recorded a third transaction releasing the principal amount in response to confirming both the first transaction and the second transaction.  (See Yantis, Par. 44 (Borrower will want to receive funds from the lender, and the lender will want to receive collateral from the borrower. The exchange of funds for a security interest in collateral preferably takes place simultaneously. If both funds and collateral can be transferred via programmatic means such as an electronic funds transfer of funds from the lender to the borrower, and a digital transfer of a virtual asset such as an on-line account or a virtual gaming asset from the borrower to the lender, the smart contract can fully execute the closing of the Loan Contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of smart contracts in a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ smart contract in a public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 5:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees further teaches:
when the first user is a borrower and the second user is a lender, the first transaction comprises the principal amount and the second transaction comprises the collateral amount. (See Voorhees, Par. 111 (The borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit. Accordingly, a lending party may log into the system 210, browse the available requests posted by one or more borrowing
parties and select one or more to engage with by accepting the associated advertised terms.), Par. 112 (The request may be a request to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or
non-digital asset, as collateral.))

Claim 6:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees further teaches:
when the first user is a lender and the second user is a borrower, the first transaction comprises the principal amount and the second transaction comprises the collateral amount.  (See Voorhees, Par. 111 (Lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource.), Par. 112 (The request may be a request to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or
non-digital asset, as collateral.))

Claim 7:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees does not teach, however, Yantis teaches:
the blockchain is a permission-less blockchain. (See Yantis, Par. 15 (A method performed by a computing system for executing a loan transaction includes deploying into a public blockchain computer-executable program contract code of a loan contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 10:  
Voorhees teaches:
A system comprising: an off-chain computing system comprising processing circuitry and memory to store an off-chain data structure, the off-chain computing system configured to: receive offer data relating to an offer to lend or borrow based on input from a first user, (See Voorhees, Par. 111 (Generally and prior to creation of a smart contract, lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource. Additionally, the borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit.), Par. 112 (The system 210 receives a request from the borrowing party to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral.))

store the offer data in the memory of the off-chain computing system, the offer data comprising loan parameter values including at least a principal amount and a collateral amount, and 37 oF 42ATTORNEY DOCKET No. 0599.000001US01 receive selection data representing acceptance of the offer based on input from a second user; and (See Voorhees, Par. 111 (Prior to creation of a smart contract, lending parties  advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210 and a borrowing party may browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource.)(Offer data by the lender and borrower is in an off chain data structure. After the parties have agreed on loan terms a smart contract created.), Pars. 113, 116 (Thereafter, at S530, the system 210 creates a smart contract on a blockchain network 290.))

an on-chain computing system comprising processing circuitry and memory, the on-chain computing system configured to: request recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data stored in the memory of the off-chain computing system, (See Voorhees, Par. 113 (At S510, the system 210 sends the received request of the borrowing party to the lending party for approval. The system 210 may display a message on the lending party's user device 230 to request an approval of the borrowing party. At S520, the system 210 receives a confirmation from the lending party.), Par. 116 (Thereafter, at S530, the system 210 creates a smart contract on a blockchain network 290.), Par. 92 (Contract terms are agreed upon by both parties in the contract along with the specifics of the variable terms are time stamped into the blockchain network for permanent record.))

Voorhees does not teach, however, Yantis teaches:
receive counteroffer data relating to a counteroffer based on input from the second user;  38 oF 42ATTORNEY DOCKET No. 0599.000001US01 (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.))

store the counteroffer data in the off-chain data structure, the counteroffer data comprising at least one different loan parameter value than the offer data; and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

provide the counteroffer data to notify the first user of the counteroffer; and  (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.)) confirm a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, (See Yantis, Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirm a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and (See Yantis, Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirm the smart contract has recorded a third transaction releasing the principal amount on the blockchain in response to confirming both the first transaction and the second transaction. (See Yantis, Par. 44 (Borrower will want to receive funds from the lender, and the lender will want to receive collateral from the borrower. The exchange of funds for a security interest in collateral preferably takes place simultaneously. If both funds and collateral can be transferred via programmatic means such as an electronic funds transfer of funds from the lender to the borrower, and a digital transfer of a virtual asset such as an on-line account or a virtual gaming asset from the borrower to the lender, the smart contract can fully execute the closing of the Loan Contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, receiving counteroffers and using smart contracts in a blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of receiving counteroffers from a user and putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ receiving counteroffers and using smart contracts in a blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 11:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees does not teach, however, Yantis teaches:
request recordation of the first transaction on the blockchain; and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

request recordation of the second transaction on the blockchain.  (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of smart contracts in a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ smart contract in a public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees does not teach, however, Yantis teaches:
request recordation of a smart contract on a blockchain based on the counteroffer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the counteroffer data. (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.), Par. 12 (System to deploy into a blockchain computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirm a first transaction of the principal amount or the collateral amount from the first user to the smart contract has been recorded to the blockchain, (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirm a second transaction of the principal amount or the collateral amount complementary to the first transaction from the second user to the smart contract has been recorded to the blockchain, and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

confirm the smart contract has recorded a third transaction releasing the principal amount in response to confirming both the first transaction and the second transaction.  (See Yantis, Par. 44 (Borrower will want to receive funds from the lender, and the lender will want to receive collateral from the borrower. The exchange of funds for a security interest in collateral preferably takes place simultaneously. If both funds and collateral can be transferred via programmatic means such as an electronic funds transfer of funds from the lender to the borrower, and a digital transfer of a virtual asset such as an on-line account or a virtual gaming asset from the borrower to the lender, the smart contract can fully execute the closing of the Loan Contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of smart contracts in a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ smart contract in a public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 14:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees further teaches:
when the first user is a borrower and the second user is a lender, the first transaction comprises the principal amount and the second transaction comprises the collateral amount. (See Voorhees, Par. 111 (The borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit. Accordingly, a lending party may log into the system 210, browse the available requests posted by one or more borrowing
parties and select one or more to engage with by accepting the associated advertised terms.), Par. 112 (The request may be a request to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or
non-digital asset, as collateral.))

Claim 15:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees further teaches:
when the first user is a lender and the second user is a borrower, the first transaction comprises the principal amount and the second transaction comprises the collateral amount. (See Voorhees, Par. 111 (Lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource.), Par. 112 (The request may be a request to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or
non-digital asset, as collateral.))

Claim 16:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees does not teach, however, Yantis teaches:
the blockchain is a public blockchain.  (See Yantis, Par. 15 (A method performed by a computing system for executing a loan transaction includes deploying into a public blockchain computer-executable program contract code of a loan contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 19:
Voorhees teaches:
A user interface system comprising: a display to receive display data and display information to a user; (See Voorhees, Par. 42 (Hardware components include an output device such as a display.))

a user input apparatus to receive user inputs and provide user input data; (See Voorhees, Par. 92 (Any graphical interface, or speech or other interface is considered as part of this disclosure. Therefore, any functionality that is described, or variations thereof, can be implemented or shown through a user interface that can include graphics, selectable objects, input fields, speech input, multimodal
input, facial recognition, graffiti input, and so forth. Any hardware component, touch-sensitive display screen, buttons, objects, microphones, and other components necessary to implement the user interface are included within this
disclosure.))

a communication interface to send and receive data operably couplable to an off- chain computing system and an on-chain computing system for blockchain recordation; and  (See Voorhees, Par. 41, Fig. 1 (The processor 110 can include multiple distributed processors located in multiple separate computing devices, but working together such as via a communications network.))

processing circuitry operably coupled to the display to provide display data, to the user input apparatus to receive user input data, and to the communication interface to send and receive data, the processing circuitry configured to: display a marketplace interface to lend or borrow on the display, (See Voorhees, Par. 111 (Lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource. Additionally, the borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit.), Par. 112 (The system 210 receives a request from the borrowing party to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral.))

display one or more offers to lend or borrow in the marketplace interface based on offer data from the off-chain computing system, each offer comprising a principal amount, a principal unit type, a collateral amount, a collateral unit type and at least one of: an interest rate, a loan term, a loan total cost, and a number of installments, (See Voorhees, Par. 111 (Lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource. Additionally, the borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit.), Par. 112 (The system 210 receives a request from the borrowing party to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral.))

display an acceptance area selectable by the user to accept one of the one or more offers, (See Voorhees, Par. 113 (At S510, the system 210 sends the received request of the borrowing party to the lending party for approval. The system 210 may display a message on the lending party's user device 230 to request an approval of the borrowing party. At S520, the system 210 receives a confirmation from the lending party.))

Voorhees does not teach, however, Yantis teaches:
display a counteroffer area selectable by the user to provide a counteroffer to one of the one or more offers, 40 oF 42ATTORNEY DOCKET No. 0599.000001US01 (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.))

in response to selection of the acceptance, provide data to the on-chain computing system to record a smart contract to a blockchain based on offer data corresponding to the accepted offer, and (See Yantis, Par. 12 (System to deploy into a blockchain  computer executable program contract code of a loan contract specifying an asset to be transferred between a lender and a borrower; deploy into the blockchain a loan request; and deploy into the blockchain a loan agreement specifying the terms of a loan.))

in response to selection of the counteroffer, display a counteroffer interface for a user to input counteroffer data, and (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface.))

provide counteroffer data to the off-chain computing system. (See Yantis, Par. 35 (Prospective lenders, may respond to the offer by accepting the terms or countering with other terms completely via an interface. If the borrower desires to accept the counter offer those steps may be implemented as programmic methods within the contract.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees discussed above, the use of smart contracts in a public blockchain, as taught by Yantis. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. It would have been obvious for Voorhees to combine the features of putting terms of a loan between a borrower and lender onto a smart contract in a public blockchain so as include all pertinent loan terms on the public blockchain and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms and Yantis’ smart contract in a public blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 8 - 9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al., US 2018/0218176 A1, (“Voorhees”), in view of Yantis et al., US 2019/0303926 A1, (“Yantis”), in further view of  Van Luchene et al., US 2007/0087819 A1, (“Van Luchene”).  

Claim 8:
Voorhees and Yantis teach every element of Claim 1 above.
Voorhees does not teach, however, Van Luchene teaches:
the offer data further comprises one or more of: an interest rate, a loan term, a loan total cost, a number of installments, a principal unit type, and a collateral unit type.  (See Van Luchene, Pars. 151 - 161 (Loan Generation Program 126 may then create a loan using some or all of the following method steps: 1. Receive a request to borrow virtual cash including a player character ID and a real world account number; 2. Validate real world account number and credit line amount  3. Determine a virtual loan amount based on credit line amount and/or currency conversion rate 4. Determine an interest rate or late payment fees or penalties and virtual payment schedule 5. Determine collateral requirements  6. Output a loan offer including a virtual cash loan amount, interest rate and/or penalties, and/or virtual payment schedule to player character 7. Receive acceptance of loan offer from player character 8. Lock credit line 9. Create new loan record 10. Output virtual currency to player character account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees and Yantis discussed above, offer data comprising, among other things, a loan amount, interest rate and payment schedule, as taught by Van Luchene. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. Yantis teaches putting the terms of a loan into a smart contract on blockchain. It would have been obvious for Voorhees to combine the features of putting the terms of a loan into a smart contract on a blockchain and including among the loan offer data a loan amount, interest rate and payment schedules so as include all pertinent loan terms into the smart contract and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms, Yantis’ smart contract of loan terms and Van Luchene’s loan offer data including loan amount, interest rate payment schedule, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 9:
Voorhees and Yantis teach every element of Claim 8 above.
Voorhees does not teach, however, Van Luchene teaches:
automatically determining a minimum collateral amount based on at least the principal amount, the principal unit type, and the collateral unit type. (See Van Luchene, Pars. 151, 156 (Loan Generation Program 126 may then create a loan using some or all of the following method steps:  5. Determine collateral requirements.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees and Yantis discussed above, determining collateral requirements, as taught by Van Luchene. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. Yantis teaches putting the terms of a loan into a smart contract on blockchain. It would have been obvious for Voorhees to combine the features of putting the terms of a loan into a smart contract on a blockchain and determining collateral requirements so as include all pertinent loan terms into the smart contract and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms, Yantis’ smart contract of loan terms and Van Luchene’s determining of collateral requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 17:
Voorhees and Yantis teach every element of Claim 10 above.
Voorhees does not teach, however, Van Luchene teaches:
the offer data further comprises one or more of: an interest rate, a loan term, a loan total cost, a number of installments, a principal unit type, and a collateral unit type. (See Van Luchene, Pars. 151 - 161 (Loan Generation Program 126 may then create a loan using some or all of the following method steps: 1. Receive a request to borrow virtual cash including a player character ID and a real world account number; 2. Validate real world account number and credit line amount  3. Determine a virtual loan amount based on credit line amount and/or currency conversion rate 4. Determine an interest rate or late payment fees or penalties and virtual payment schedule 5. Determine collateral requirements  6. Output a loan offer including a virtual cash loan amount, interest rate and/or penalties, and/or virtual payment schedule to player character 7. Receive acceptance of loan offer from player character 8. Lock credit line 9. Create new loan record 10. Output virtual currency to player character account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees and Yantis discussed above, offer data comprising, among other things, a loan amount, interest rate and payment schedule, as taught by Van Luchene. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. Yantis teaches putting the terms of a loan into a smart contract on blockchain. It would have been obvious for Voorhees to combine the features of putting the terms of a loan into a smart contract on a blockchain and including among the loan offer data a loan amount, interest rate and payment schedules so as include all pertinent loan terms into the smart contract and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms, Yantis’ smart contract of loan terms and Van Luchene’s loan offer data including loan amount, interest rate payment schedule, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 18:
Voorhees and Yantis teach every element of Claim 17 above.
Voorhees does not teach, however, Van Luchene teaches:
automatically determining a minimum collateral amount based on at least the principal amount, the principal unit type, and collateral unit type. (See Van Luchene, Pars. 151, 156 (Loan Generation Program 126 may then create a loan using some or all of the following method steps:  5. Determine collateral requirements.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees and Yantis discussed above, determining collateral requirements, as taught by Van Luchene. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. Yantis teaches putting the terms of a loan into a smart contract on blockchain. It would have been obvious for Voorhees to combine the features of putting the terms of a loan into a smart contract on a blockchain and determining collateral requirements so as include all pertinent loan terms into the smart contract and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms, Yantis’ smart contract of loan terms and Van Luchene’s determining of collateral requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 20:
Voorhees and Yantis teach each and every element of Claim 19 above.
Voorhees further teaches:
display an offer interface for a user to input offer data; and (See Voorhees, Par. 111 (Lending parties may advertise available capital resource (loans and lines of credit) to interested borrowing parties through the system 210.  There may be one or more terms associated with each available source of capital. A borrowing party may log into the system 210 and browse a list of available capital sources and select one or more of the available resources by accepting the term(s) associated with each available capital resource. Additionally, the borrowing party may advertise a set of terms and conditions associated with the borrowing party's desire to secure a loan or a line of credit.), Par. 112 (The system 210 receives a request from the borrowing party to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral.))

Voorhees does not teach, however, Van Luchene teaches:
reject the offer data in response to the principal unit type and the collateral unit type being the same. (See Van Luchene, Pars. 151, 156 (Loan Generation Program 126 may then create a loan using some or all of the following method steps:  5. Determine collateral requirements.), Par. 162 (An exemplary method for obtaining a loan is shown in the flow chart in FIG. 3 in which the player completes a loan application and requests a loan. As shown in the flowchart, the lending entity determines if there is a real world credit line associated with the character which could be used to guarantee the loan and verifies that the real world credit line is valid. Alternatively, a character may be given the option of using the credit line already on file or supplying an additional credit line to be used. The lending           entity may then determine the amount to be lent, interest rate to be charged, collateral required, late payment or penalty fees, conversion rates and payment terms in any order. The lending entity may further include fees in the terms of the
loan. The character is then presented with the terms of the loan and may then either accept or reject the loan and/or request modification of any one or more of its terms.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Voorhees and Yantis discussed above, determining collateral requirements, as taught by Van Luchene. Voorhees teaches a borrowing party receiving and agreeing to terms of a loan from a lending party. Yantis teaches putting the terms of a loan into a smart contract on blockchain. It would have been obvious for Voorhees to combine the features of putting the terms of a loan into a smart contract on a blockchain and determining collateral requirements so as to assure the collateral is suitable and to include all pertinent loan terms into the smart contract and make the transaction more secure. Since the claimed invention is merely a combination of old elements, Voorhees’ parties’ agreement to loan terms, Yantis’ smart contract of loan terms and Van Luchene’s determining of collateral requirements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/24/2021